DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 12/16/2020 has been entered. Claims 11-30 remain pending in the application. The 35 U.S.C 112(b) rejection of claim 17, as set forth in Non-Final Rejection mailed on 11/16/2020, has been withdrawn in light of the amendments filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "less expensive and more expensive" in claim 23 is a relative term which renders the claim indefinite.  The terms "less expensive and more expensive" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no indication in the specification of what is considered as expensive and what is not, i.e. there is no monetary value provided by the applicant which would help in ascertaining what is meant by something being more or less expensive. There is no base value provided in the specification of something being expensive, and thus it cannot be known with any certainty what exactly is less or more expensive. Applicant has not provided nay monetary values for the pigments either. For examination purposes, the less expensive and more expensive pigments are simply treated as two different pigments. With the pigments being two different pigments, it would necessarily mean that the monetary values will be different for both, and as such then, one pigment would be more or less expensive than the other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-18, 20-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrul et al (U.S PG Pub 20180345530A1) and Pervan et al (U.S PG Pub 20140199558A1).
Regarding claim 11, Schrul, drawn to the art of a process for manufacturing a wood-based board (Abstract), discloses the limitations of the instant claim. Schrul discloses a step of forming a mat of wood fibers/particles with a first binder (i.e. a step of providing a mat of wood particles/chips wetted with a first binder) ([0061-0066]; [0113-0118]; Claims 1 & 3), and pre-pressing the wood fibers and binder to form the wood mat ([0179-0183]; Claim 1). Schrul has further disclosed applying a powder mixture (i.e. a dry coating [0168]) of pigments and a second binder ([0124-0128]; [0159-0162]; Claims 1, 5 & 8)  (i.e. step b) and step e) of Schrul) to a top side (i.e. a first side) of the mat by scattered (i.e. spreading) application (Claim 1; [0195-0199]; [0203-0206]), followed by hot-pressing in a press to form the wooden board ([0209-0212]; Claim 1). 
Thus, Schrul has disclosed the limitations of the instant claim, with the exception of the step of applying water by spraying in an amount of 10 to 30 g/m2 prior to the step of hot-pressing in a press. 
However, the step of spraying water in the instantly claimed amount is a known step in the prior art, as disclosed by Pervan.
2 [0082] in order to adjust the moisture content of the balancing layer in order to reduce the thermosetting binder used ([0028-0029]; [0032]; [0082-0085]). Pervan also discloses that the application of water takes place prior to curing and heating and pressing [0032]. Pervan further discloses the balancing layer being a thermosetting binder sheet with pigments [0143-0147] (i.e. analogous to powder mixture of instant claim). Pervan discloses the balancing layer being applied onto a core (i.e. analogous to application of powder mixture on a mat) [0021-0022].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Schrul with the step of applying water by spraying in an amount of 10-30 g/m2 to the core (i.e. mat) and balancing layer (powder mixture) prior to heating and pressing, as disclosed by Pervan, to arrive at the instant invention, in order to reduce the thermosetting binder used ([0028]; [0085]).
Regarding claim 12, Schrul has further disclosed the first and second binder being at least substantially identical [0157].
Regarding claim 13, Schrul has further disclosed the powder mixture (i.e. dry coating) comprising greater than 70 parts by weight of pigment (filler) and a binder in less than 30 parts by weight of binder, with the amount of filler + binder being 100 parts based on a total dry weight of the filler and binder ([0161]; [0160-0162]), thus disclosing the instantly claimed range of the binder and pigments (fillers). The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).
Regarding claim 14, Schrul has further disclosed the fillers (i.e. pigments) being white [0128 – calcium carbonate].
Regarding claim 15, Schrul has further disclosed the first and/or second binder being acrylate, urea resin, or melamine resin ([0118]; [0159]).
Regarding claim 16, Schrul has further disclosed applying the dry coating (i.e. powder) in an amount of 100g/m2 [0340], which falls within the instantly claimed range and thus anticipates the range. 
Regarding claim 17, Schrul has further disclosed that the pigments can be pulverulent pigments, which are individual pigments or mixtures of different pigments [0128].
Regarding claim 18, Schrul has further disclosed the pigments being calcium carbonate, barium sulfate or titanium dioxide [0128].
Regarding claim 20, Schrul has further disclosed that the wood-based board is a MDF or HDF board [0028].
Regarding claim 21, Schrul as modified by Pervan discloses application of water by spraying, prior to the hot pressing to form the wood-based board (see claim 11 rejection above).
Regarding claim 22, Schrul has further disclosed that the scattered application (i.e. spreading [0205]) comprises two scattering processes onto the mat of wood fibers, prior to the pressing [0210] in a hot press [0202]. Schrul discloses that the step e) of applying a dry or liquid coating composition can be carried out a second time or more 
Regarding claim 24, Schrul has further disclosed the wood fibers/chips wetted with the first binder being dried [0184] prior to the scattering application [0179-0184]. Step e) of Schrul is the scattering application step, which takes place after steps a) – d).
Regarding claim 25, Schrul has further disclosed removing the residual moisture content (i.e. reducing the water content) from the wood fibers/chips and first binder and thus drying the wood fibers/chips and first binder [0184].
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrul et al (U.S PG Pub 20180345530A1) and Pervan et al (U.S PG Pub 20140199558A1) and Patton et al (U.S Patent 2618813).
Regarding claim 19, the merits of claim 14 have been generally addressed above. Neither Schrul nor Pervan have explicitly disclosed iron oxide pigments (i.e. color pigments) being admixed with the white pigments. However it is well known to use a combination of white and color pigments (i.e. iron oxide) in the formation of a wood board, as disclosed by Patton.
Patton, drawn also to the art of manufacturing a compressed wood board (Column 1, lines 1-5), discloses using iron oxide along with titanium oxide and barium sulfate in the molding mixture for forming the wood board (Column 10, lines 35-42). Patton further discloses that the wood board is able to be produced in any color and can be easily machined (Column 14, lines 36-40).
.
Claims 23 & 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrul et al (U.S PG Pub 20180345530A1) and Pervan et al (U.S PG Pub 20140199558A1) and Darko (WO 2014/025309 A1 - see reference attached).
Regarding claim 23, Schrul has already disclosed that the coating composition can be different from the one used already in step e), i.e. Schrul discloses two different coating compositions which are spread or scattered onto the mat of wood fibers, thus disclosing sufficiently the limitation of two different coating compositions being used in  two scattering processes [0202]. Further, given that the coating compositions can be different, this would mean that different equipment is used to apply the coating compositions onto the wood fiber mat [0203-0206]. Further, given that the coating compositions are different, this would mean different pigments can be used [0127-0128]. As noted above in the 35 U.S.C 112(b) rejection, if different pigments are used, they would have different monetary values. This would mean that one pigment is less or 
Darko is drawn also to the art of fibre-based panels, and applying binders (19) + pigments (15) and fibers (14) onto the fibre based panels (Abstract; pg.1, lines 1-5). Darko discloses two scattering processes and discloses the scattering processes taking place via two different scattering apparatus (i.e. leading (32a) and last (32b) apparatus (Figures 9a-9; pg.19, lines 4-19). Thus, it is well-known in the art to use a lead and last scattering apparatus to apply different coating compositions (combination of Schrul and Darko). Darko further discloses applying multiple different pigments (15) using several dispensing devices (pg.20, lines 11-13), and discloses that this gives various designs.
It would have been obvious to an ordinarily skilled artisan to have modified the process of Schrul, with the use of different scattering equipment (i.e. lead and last scattering apparatus) to apply mixtures with different pigments, in order to obtain various designs (pg.20, lines 11-13) and further to be able to scatter a mixed material into another unit where additional materials may be added and a new mix (i.e. a mix of the two powder mixtures) may be produced (pg.19, lines 4-6).
Regarding claim 26, Schrul has disclosed the wood-based mat being formed by mixing the fibers/particles of wood with the first binder, and has further disclosed this taking place in a continuous formation process [0181-0182]. Schrul further discloses that the forming step is carried out in any conventional forming machine (a conveyor belt is a conventional forming machine in any continuous operation) [0183]. Thus, while Schrul has not explicitly disclosed a conventional belt, it would be obvious to an 
In the event the applicant disagrees, it is well-known to use a conveyor belt in the forming of a wood-based board, as disclosed by Darko.
Darko is drawn also to the art of fibre-based panels, and applying binders + pigments onto the fibre based panels (Abstract; pg.1, lines 1-5). Darko discloses applying binders (19) and fibers (14) and pigments (15) onto a fibre-based panel via a conveyor system (conveyor belt 23 or alternatively scattering belt 33, both meet the limitation of a conveyor system) (Figures 3a-3d; Figures 9c-9d; Figure 11d; Figure 11a-11c) (pg.11, lines 7-9; pg.9, lines 7-8; pg.19, lines 4-23). Figures 9a-9d, 11a-11c, 3a-3d & 10a-10b, all show binders and fibers being applied onto a conveyor system, thus, this is a well-known prior art element. Darko further discloses a roller with needles or cavities (i.e. indentations) (pg.11, lines 10-12; pg.18, lines 18-32), and further discloses a doctor blade which draws over the structure of the roller (pg. 12, lines 17-28; pg.13, lines 12-18; pg.18, lines 28-31). 
Darko has further disclosed that the speed of the roller controls the mixture or relative amounts of material in the mix (pg.18, lines 14-17; pg.14, lines 31-33) and the doctor blade also controls the mixture or amount/thickness of mixture (pg.18, lines 28-30; pg.13, lines 19-21; pg.11, lines 23-25) (Figures 3a-3d; Figures 9c-9d; Figure 11d & 11a; Figure 10b; Figures 8a-8b). 
Further, Darko discloses a moving brush that is adapted to remove material from the transportation device (i.e. roller) (pg.11, lines 13-15; pg.12, lines 26-28; pg.18, lines 8-11). Darko further discloses a screen/mesh/net onto which the mixture falls after being 
It would have been obvious to an ordinarily skilled artisan to have modified the process of Schrul, with the application of binders and wood fibers onto a conveyor system, since this is a well-known prior art element, as disclosed by Darko, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)). Furthermore, it would be obvious to an ordinarily skilled artisan to have modified the process of Schrul, with the provision of a conveyor system, as disclosed by Darko, to arrive at the instant invention, in order to have a moveable transportation device (pg.11, lines 7-9), and further to allow many separate scattering stations to be combined and a high mixing capacity to be reached (pg.20, lines 6-8).
Regarding claim 27, Schrul has already disclosed a pre-compaction/pre-pressing step of pressing the wood fibers and first binder to form a pre-pressed woof fiber mat, prior to the application of the powder mixture onto the top side of the mat (see claim 11 rejection above) ([0061-0066]; [0113-0118]; [0179-0183]; Claims 1 & 3).
Regarding claim 28, Schrul has further disclosed the powder mixture (i.e. dry coating) comprising greater than 70 parts by weight of pigment (filler) and a binder in less than 30 parts by weight of binder, with the amount of filler + binder being 100 parts based on a total dry weight of the filler and binder ([0161]; [0160-0162]), thus disclosing the instantly claimed range of the binder and pigments (fillers). The courts have held prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). Schrul further discloses applying the dry coating (i.e. powder) in an amount of 100g/m2 [0340], which falls within the instantly claimed range and thus anticipates the range (See claims 13 & 16 rejections above).
Regarding claim 29, Schrul has not explicitly disclosed the powder mixture being controlled through a rotation speed of a roller with indentations and a doctor blade drawing over the indentations of the roller to maintain a constant width during production. This is, however, known from Darko (see claim 26 rejection above).
Darko discloses a roller with needles or cavities (i.e. indentations) (pg.11, lines 10-12; pg.18, lines 18-32), and further discloses a doctor blade which draws over the structure of the roller (pg. 12, lines 17-28; pg.13, lines 12-18; pg.18, lines 28-31). Darko has further disclosed that the speed of the roller controls the mixture or relative amounts of material in the mix (pg.18, lines 14-17; pg.14, lines 31-33) and the doctor blade also controls the mixture or amount/thickness of mixture (pg.18, lines 28-30; pg.13, lines 19-21; pg.11, lines 23-25) (Figures 3a-3d; Figures 9c-9d; Figure 11d & 11a; Figure 10b; Figures 8a-8b). Thus, given that the doctor blade removes excess material and control thickness layer, the doctor blade drawing over the roller will mean that a constant width is maintained during production (i.e. a constant thickness or amount of material).
It would have been obvious to an ordinarily skilled artisan to have modified the process of Schrul, with the scattering (powder mixture being controlled) taking place by a roller with indentations and a doctor blade drawing over the indentations of the roller 
Regarding claim 30, Schrul has not explicitly disclosed brushing the powder mixture out of the indentations by a brush travelling through the indentations such that the powder mix falls onto a screen (mesh/net) which oscillates transversely to a transport direction which even out inhomogenities in the scattering application. This is, however, known from Darko (see claim 26 rejection above)
Darko discloses a moving brush that is adapted to remove material from the transportation device (i.e. roller) (pg.11, lines 13-15; pg.12, lines 26-28; pg.18, lines 8-11). Darko further discloses a screen/mesh/net onto which the mixture falls after being brushed by the brush, and that the screen oscillates transversely to obtain a precise scattering (i.e. evening out inhomogenities) (pg.13, lines 13-18) (pg.12-13, lines 28 & lines 1-2) (Figures 3a-3d; Figures 9c-9d; Figure 11d & 11a; Figure 10b; Figures 8a-8b). 
It would have been obvious to an ordinarily skilled artisan to have modified the process of Schrul with the brush removing powder from the rollers, and a screen catching the falling powder and even out inhomogenities, as disclosed by Darko, to arrive at the instant invention, in order to have a precise application (pg.13, lines 13-18), and to increase mixing and have a high precision mix (pg.19, lines 1-3).
Response to Arguments
Applicant's arguments filed 12/16/2020 in Amendment have been fully considered but they are not persuasive. 
Applicant argues that Schrul teaches away from the instant claim, as Schrul discloses pre-pressing of the wood fiber with first binder into a pre-pressed mat (page 8 of Amendment). Applicant argues that this teaches away from the instant claim, because the applicant intends that the mat of instant claim 11 is not pre-pressed. 
This argument is found unpersuasive, because claim 11 does not recite whether the mat is pre-pressed or not i.e. instant claim 11 does not recite whether the mat is a pre-pressed mat or an unpressed cake, as applicant argues is intended. Thus, whether the mat is pre-pressed or not is irrelevant to the instant claim, as the claim does not recite anything specific related to the mat, and only requires the provision of a mat of wood fibers + first binder. In short, there is no recitation in the instant claim as to the state of the mat (whether it be in the form of a cake or pre-pressed). To further summarize, instant claim 11 merely recites the provision of a mat and then application of a powder mixture, and then the steps of heating and pressing, all of which are provided by Schrul. Thus, whether applicant intends that the mat be pre-pressed or in the form of an unpressed cake, is irrelevant, as this is not claimed in the instant claim 11. Finally, the method does not limit to the steps recited in the claim. See MPEP 2111.03. 
Instant dependent claim 27 makes it clear that the mat is pre-compacted (i.e. pre-pressed). Thus, taking instant claim 11 in combination with dependent claim 27, it would seem that the applicant is indeed claiming that the mat be pre-pressed prior to application of a powder mixture, which is precisely what Schrul has taught. Thus, it is not clear how Schrul can teach away from the instant invention, as Schrul indeed teaches all the limitations of the instant claim 11 as currently claimed, with the exception of application of water, which is taught by Pervan. 
Applicant argues that Pervan does not disclose spraying water on a mat, because Pervan teaches applying water on an already formed core and balancing layer (see claim 11 rejection above) on page 9 of Amendment. 
This is found unpersuasive for the reasons noted above. Pervan discloses applying water in the amount instantly claimed, to a core which has a balancing layer applied (i.e. analogous to mat with powder mixture applied – see claim 11 rejection above), prior to heating and pressing. Pervan also discloses that the water is applied to reduce amount of thermosetting binder used in balancing layer (i.e. to reduce material and consequently reduce material costs), and thus provides explicit motivation that would make it obvious to an ordinarily skilled artisan to modify Schrul with the step of applying water. Further, instant claim 11 as currently claimed merely recited application of water in the specified amount to a powder mixture applied onto a mat, which is what the combination of Schrul and Pervan disclose and make obvious. Thus, Schrul and Pervan in combination disclose the totality of the claimed invention as currently claimed in instant claim 11.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the mat being an unpressed cake, or rather the mat not being pre-pressed prior to application of powder mixture) are not recited in the rejected claim(s). In fact, dependent claim 27 seems to point to the exact opposite, as it requires precompaction/pre-pressing of the mat prior to application of the powder mixture.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712